NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 17a0194n.06

                                      Case Nos. 16-1605/1623
                                                                                     FILED
                                UNITED STATES COURT OF APPEALS                  Mar 30, 2017
                                                                            DEBORAH S. HUNT, Clerk
                                     FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                            )
                                                     )
          Plaintiff-Appellee,                        )
                                                     )         ON APPEAL FROM THE
v.                                                   )         UNITED STATES DISTRICT
                                                     )         COURT FOR THE WESTERN
TOMMY BERNARD BANKS; RAYMOND                         )         DISTRICT OF MICHIGAN
DONTE CONLEY                                         )
                                                     )
          Defendants-Appellants.                     )
                                                     )                             OPINION


BEFORE: COLE, Chief Judge; STRANCH and DONALD, Circuit Judges.

          COLE, Chief Judge. Tommy Banks and Raymond Conley pleaded guilty to a number of

gun and drug charges. Banks challenges the denial of his motion to suppress a gun found in his

vehicle and drugs found on his person. He also challenges his sentence, arguing that the district

court unreasonably converted money found on his person during his arrest to the drugs

attributable to him for sentencing. Conley challenges his sentence by arguing that the district

court committed legal error by applying a role enhancement to his sentence. Because the district

court did not err in denying Banks’s motion to suppress or in sentencing Banks and Conley, we

affirm.
Case Nos. 16-1605/1623, United States v. Banks et al.


                                      I. BACKGROUND

       In November 2014, the Holland Department of Public Safety dispatched Officer Matthew

Brouwer to investigate a gunshot victim, Tommy Banks. As part of Brouwer’s investigation, he

searched the vehicle that transported Banks to the hospital, a GMC Suburban (“Suburban”). In

the Suburban, he discovered a pistol magazine behind the driver’s seat. Brouwer and other

officers investigating tentatively concluded that Banks had accidentally shot himself but never

found the gun.

       On December 27, 2014, around 1:00 a.m., Brouwer was dispatched to investigate a

suspicious vehicle on Century Lane in Holland, Michigan. Brouwer testified at the suppression

hearing that he saw a parked “GMC Suburban running with the lights on” when he arrived at the

scene. (Suppression Hr’g Tr., R. 172, PageID 735.) He then approached the passenger side of

the vehicle, smelled marijuana, and recognized the driver as Banks.

       After remembering that the gun from the prior investigation was still missing, Brouwer

backed away from the vehicle and called for backup. He testified that he also remembered that

other officers had mentioned to him that they were investigating Banks for trafficking narcotics.

       Officer Reimink, a drug-dog handler, responded to Brouwer’s call for backup with his

drug dog. Reimink and Brouwer then approached the Suburban together and asked Banks to step

out of the driver side. Brouwer talked to Banks and left him with Reimink. Brouwer then

approached Conley, who was still in the vehicle, and again smelled marijuana in the vehicle.

       Brouwer testified that Conley admitted to having smoked marijuana a couple hours

earlier, but Brouwer testified that the marijuana odor seemed much fresher. Brouwer arrested

Conley for outstanding arrest warrants. The passenger-side door remained open after Conley

exited the vehicle.    Brouwer searched Conley but did not find any marijuana or drug



                                               -2-
Case Nos. 16-1605/1623, United States v. Banks et al.


paraphernalia. But he did find a large sum of money on Conley, over a thousand dollars, mostly

in twenties.    Brouwer testified that he still believed there was marijuana or marijuana

paraphernalia in the vehicle.

       Brouwer asked Banks for permission to search the Suburban and he refused. Once Banks

and Conley exited the Suburban, Reimink used his dog to sniff the exterior of the vehicle. When

the dog was at the rear of the vehicle, it alerted, which Reimink testified was an indication that

marijuana or an illegal narcotic was inside the vehicle. Reimink continued to allow the dog to

lead and the dog jumped into the vehicle through the open passenger-side door. After the dog

alerted inside the vehicle, Reimink put the dog away and began a manual search of the vehicle’s

interior. Reimink found an unloaded firearm in the driver’s area. As soon as Reimink told

Brouwer he found a gun, Brouwer handcuffed Banks.

       The Suburban was moved to another location and searched by other officers after

obtaining a search warrant.      The officers found a digital scale in the driver-side door

compartment. There were no drugs found in the vehicle.

       A search of Banks’s person yielded a large sum of money, similar to the amount Conley

had on him, divided by denomination. The officers took both men to the police station. At the

station, other officers advised Brouwer that Banks was known to hide narcotics in his anus.

Brouwer thereupon obtained supervisor approval to conduct a strip search. During the strip

search, Banks was asked to bend at the waist and grab his buttocks, but he refused. Brouwer

noticed that Banks was “clenching and tightening up his buttocks quite a bit.” (Suppression Hr’g

Tr., R. 172, PageID 743.)

        The officers then asked a judge for a warrant to conduct a “cavity search of Banks. (Aff.

For Search Warrant, R. 27-1, PageID 68.) The judge signed a warrant, which did not describe



                                              -3-
Case Nos. 16-1605/1623, United States v. Banks et al.


the exact manner for the police to conduct the search. The warrant stated that the “person, place

or thing to be searched is the person of Tommy Banks, specifically buttocks cavity, where

narcotics are suspected to be hidden.” (Search Warrant, R. 27-1, PageID 69.) Brouwer testified

that after police received the warrant, the plan was to get Banks to release the drugs voluntarily,

but, when he refused, the officers transported him to the hospital. The officers explained the

search warrant to the doctor who advised that they have Banks ingest a laxative and take an x-

ray. Brouwer then explained the procedure to Banks.

       When hospital employees brought in a mobile toilet and large drink container, Banks told

Brouwer he wanted to see the doctor. Brouwer asked Detective Daniel DeWitt to get the nurse

and doctor and then returned to Banks’s room. At this point, Banks walked “over on his own to

the portable toilet, sat down on it, and after a few seconds, he released the bag of drugs.”

(Suppression Hr’g Tr., R. 172, PageID 747.) The bag contained about eight grams of crack

cocaine and two grams of heroin.

       Brouwer testified that even if Banks had not voluntarily released the drugs at that time

the officers would have continued to wait as long as possible with the hope that the drugs would

be released naturally.

       Banks moved to suppress both the gun found in the Suburban and the drugs found on his

person. The district court denied Banks’s motion to suppress, finding that the officers lawfully

searched the vehicle and Banks’s body. On August 12, 2015, a ten-count superseding indictment

was filed in the district court against Conley, Banks, Sila Sashay Green, and Terrence Preston.

       Banks pleaded guilty to conspiracy to possess with intent to distribute cocaine base

(Count 1), being a felon in possession of a firearm (Count 7), possession of heroin and cocaine

base with intent to distribute (Count 8), and carrying a firearm during and in relation to drug



                                               -4-
Case Nos. 16-1605/1623, United States v. Banks et al.


trafficking (Count 9). Banks’s Presentence Investigation Report (“PSR”) converted the money

found on Banks the night of his arrest, $1,073.91, into a drug quantity under U.S.S.G. § 2D1.1.

       Banks objected to that conversion prior to sentencing. At his sentencing hearing, Banks’s

attorney argued that the money was Banks’s earnings from legitimate employment. The district

court was not persuaded because “[Banks] had lost his employment approximately two months

[before] the time of the seizure of the money.” (Banks Sentencing Tr., R. 173, PageID 817.)

Further, Banks had told the probation officer that he was selling drugs because he had lost his job

and needed the money. Because “[i]t strain[ed] credulity to believe that this money was not the

proceeds from drug trafficking[,] the Court reject[ed] the argument that this money was money

from his prior employment” and overruled the objection. (Id. at 817–18.) The district court

sentenced Banks to a total of 130 months of imprisonment. Banks timely appealed his sentence

and the denial of his motion to suppress.

       Conley pleaded guilty to being a felon in possession of a firearm (Count 2). In his plea

agreement, he acknowledged that the government could prove that the relevant conduct “that

should be used in computing the applicable guideline range is at least 840 grams but less than

2.8 kilograms of cocaine base.” (Conley Plea Agreement, R. 82, PageID 207.) He also admitted

that “Banks, Preston, and Green all set up and conducted transactions” on his behalf. (Id. at

204.) Conley waived his right to appeal except in a few circumstances, which included if the

“District Court incorrectly determined the Sentencing Guidelines range, if Defendant objected at

sentencing on that basis.” (Id. at 214.)

       The PSR characterized Conley as a leader/manager under U.S.S.G. § 3B1.1(c), which led

to a two-point increase in his offense level. Defense counsel filed a written objection to the

enhancement prior to sentencing. The PSR stated that Banks, Conley, Preston, and Green



                                               -5-
Case Nos. 16-1605/1623, United States v. Banks et al.


conspired to distribute cocaine base. The district court found that because Green and Preston had

minimal criminal histories, Conley recruited them to the conspiracy. The PSR also stated that, at

times, when a confidential informant sought to buy drugs from Conley, Preston or Green would

deliver the drugs instead. At the sentencing hearing, defense counsel argued that as a matter of

law, Conley could not have played a supervisory role because there was no formal hierarchy in

their “loose” conspiracy to sell drugs. (Conley Sentencing Tr., R. 176, PageID 879–80.) The

district court overruled the objection and found that Conley’s admissions in his plea agreement

and the facts in the PSR supported the two-level enhancement. The district court, after granting

the government’s motion for downward variance, found that Conley’s guideline range was 151–

188 months and sentenced him to 188 months of imprisonment. Conley timely appealed his

sentence.

                                         II. ANALYSIS

       A. Banks’s Motion to Suppress

       In reviewing a district court’s decision on a motion to suppress, we review the district

court’s findings of fact for clear error and its conclusions of law de novo. See United States v.

Blair, 524 F.3d 740, 747 (6th Cir. 2008). A factual finding is clearly erroneous if “the reviewing

court on the entire evidence is left with the definite and firm conviction that [a] mistake has been

committed.” Id. (internal quotation marks omitted). We review de novo the district court’s

finding of probable cause for purposes of the automobile exception. United States v. Cope,

312 F.3d 757, 775 (6th Cir. 2002).

               1. Denial of Motion to Suppress the Firearm

       The Fourth Amendment generally requires that police obtain a warrant before conducting

a search.   Maryland v. Dyson, 527 U.S. 465, 466 (1999).           One exception to the warrant



                                               -6-
Case Nos. 16-1605/1623, United States v. Banks et al.


requirement involves the search of vehicles. Id. For a warrantless search of a vehicle to be

constitutional there must be probable cause to search the vehicle. Id. In this context, “[t]he test

for ‘probable cause’ is [] whether there is a fair probability that contraband or evidence of a

crime will be found in a particular place.” Cope, 312 F.3d at 775 (internal citation omitted).

“The court’s determination of whether probable cause existed at the time of the search is a

commonsense, practical question to be judged from the totality-of-the-circumstances.” United

States v. Smith, 510 F.3d 641, 648 (6th Cir. 2007) (citation and internal quotation marks

omitted).

       In United States v. Foster, this court found probable cause to search a vehicle when the

officers smelled marijuana coming from the vehicle of an individual whom they had stopped in a

lawful Terry stop. 376 F.3d 577, 588 (6th Cir. 2004); see also United States v. Elkins, 300 F.3d
638, 659 (6th Cir. 2002) (“This court has held that an officer’s detection of the smell of

marijuana in an automobile can by itself establish probable cause for a search.”); United States v.

Garza, 10 F.3d 1241, 1246 (6th Cir. 1993) (smelling marijuana in the vehicle constituted

probable cause to search the vehicle).

       Banks argues that the officers lacked probable cause to search the Suburban because the

marijuana odor came from Conley, which did not create probable cause to search the vehicle,

and the drug dog was unreliable. Before the drug dog began its exterior sniff, Brouwer had

identified Banks and knew that he was previously treated for a gun-shot wound, that the gun that

caused that wound had not been found, that Banks was under investigation for drug trafficking,

that the vehicle smelled of marijuana, and that Conley had admitted to smoking marijuana earlier

that day. Further, Brouwer specifically testified that he smelled marijuana emanating from the

vehicle rather than just Conley. Based on our precedent, the officers prior to the dog sniff had



                                               -7-
Case Nos. 16-1605/1623, United States v. Banks et al.


probable cause to search the vehicle, so any issues with the reliability of the drug dog do not

affect the outcome of the motion to suppress. Therefore, we affirm the district court’s denial of

the motion to suppress as to the firearm without addressing the reliability of the dog.

               2. Denial of Suppression of the Drugs

       The Fourth Amendment states “no Warrants shall issue, but upon probable cause,

supported by Oath or affirmation, and particularly describing the place to be searched, and the

persons or things to be seized.” U.S. Const. amend. IV. The degree of specificity “required is

flexible and will vary depending on the crime involved and the types of items sought.”

United States v. Ables, 167 F.3d 1021, 1033 (6th Cir. 1999) (internal quotation marks omitted).

A search warrant is sufficiently particular if it is “as specific as the circumstances and the nature

of the activity under investigation permit.” Id. (internal quotation marks omitted).

                       a. The Warrant

       Banks challenges the search warrant, arguing that it did not comply with the Fourth

Amendment’s particularity requirement. He argues that the search warrant covered only the

space between his buttocks, while the officers sought to search his anus. He also argues that for

the warrant to pass constitutional muster, the magistrate judge needed to approve the medical

procedures the police planned to use to search Banks.

       The district court held that “when read in a common sense manner[,] the officers were

asking for authority beyond what they had already done and beyond the mere reviewing of the

exterior of Mr. Banks’[s] body.” (Suppression Hr’g Tr., R. 172, PageID 801.) The district court

added that “[t]he word cavity in the search warrant doesn’t mean anything unless it means the

search of the interior of Mr. Banks’[s] body.” (Id.)




                                                -8-
Case Nos. 16-1605/1623, United States v. Banks et al.


         We agree with the district court. In this case, the officers were in search of drugs that

they could not locate but believed to be inside Banks’s body because Banks had previously

hidden drugs in his anus. Further, during the strip search, Banks refused to bend at the waist and

was visibly clenching his buttocks muscles. The information in the warrant affidavit indicates

that the officers were seeking access to more than just the exterior of Banks’s body since they

had already conducted a strip search. When read in the context of the nature of the activity under

investigation and the steps already taken by the officers, the warrant clearly meant to include the

interior of Banks’s anal cavity and was sufficiently specific.

         Banks also argues that the warrant should have included the specific medical procedures

the officers planned to use for the search but cites no legal support for the argument that a

magistrate judge must approve the method of search. “[I]t is generally left to the discretion of

the executing officers to determine the details of how best to proceed with the performance of a

search authorized by warrant—subject of course to the general Fourth Amendment protection

against unreasonable searches and seizures.” Dalia v. United States, 441 U.S. 238, 257 (1979)

(internal quotation marks and footnote omitted). Consequently, we affirm the district court’s

finding that the warrant was sufficiently particular and that the police officers did not exceed its

scope.

                       b. The Reasonableness of the Search

         Banks argues that the search was not constitutionally reasonable. This court determines

whether a search is constitutionally reasonable by weighing three factors: “(1) the extent to

which the procedure may threaten the safety or health of the individual, (2) the extent of

intrusion upon the individual’s dignitary interests in personal privacy and bodily integrity, and

(3) the community’s interest in fairly and accurately determining guilt or innocence.” United



                                                -9-
Case Nos. 16-1605/1623, United States v. Banks et al.


States v. Booker, 728 F.3d 535, 546 (6th Cir. 2013) (internal quotation marks omitted). In

Booker, the court found that a warrantless search of a detainee suspected of hiding cocaine on his

person was unconstitutional where the detainee was forced to undergo a digital rectal exam that

involved partially paralyzing and intubating him. Id. at 539–40.

       In this case, there is no evidence that the x-ray or the laxatives would have threatened

Banks’s safety or health.    While the procedure would have been an intrusion on Banks’s

dignitary interests, the officers had a warrant to search that area of Banks’s body, sought

guidance from medical professionals on how to safely execute that warrant, and chose a method

far less intrusive than the method in Booker. Finally, the third factor weighs in favor of the

proposed procedure in this case because the officers chose a relatively non-intrusive method to

obtain the drugs and had limited other evidence to demonstrate Banks’s guilt of drug trafficking.

Cf. id. at 547 (“When less intrusive means to investigate were available but not used and when

the prosecution has other ways to establish guilt, this diminishes the weight that should be given

to using an involuntary and invasive medical procedure to further society’s interest in fairly and

accurately determining guilt or innocence.”).        In fact, the officers here chose the exact

procedures (a warrant, x-ray, and laxative) recommended by Judge Moore as alternatives to the

unreasonable procedures used in Booker. Booker v. Paglia, 617 F. App’x 520, 532 (6th Cir.

2015) (Moore, J., dissenting). Overall, the balance of the factors weighs toward the proposed

procedures being constitutionally reasonable.

       Even if the proposed procedures were unreasonable, the doctrine of inevitable discovery

dictates that the drugs would have been found eventually and so the exclusionary rule would not

apply. The inevitable discovery doctrine allows illegally obtained evidence to be admitted if the

government can prove by a preponderance of the evidence that it could have obtained the



                                                - 10 -
Case Nos. 16-1605/1623, United States v. Banks et al.


evidence through a lawful method. See Nix v. Williams, 467 U.S. 431, 444 (1984). “Proof of

inevitable discovery involves no speculative elements but focuses on demonstrated historical

facts capable of ready verification or impeachment and does not require a departure from the

usual burden of proof at suppression hearings.” United States v. Kennedy, 61 F.3d 494, 498 (6th

Cir. 1995) (citation and internal quotation marks omitted). “The exception requires the district

court to determine, viewing affairs as they existed at the instant before the unlawful search, what

would have happened had the unlawful search never occurred.” Id. (internal quotation marks

omitted).

         In this case, the discovery of the drugs was inevitable because the police would have held

Banks until his body naturally released the drugs. Because the gun was found subject to a valid

search, the police had enough evidence to detain Banks until his body naturally released the

drugs.      Banks argues that because there was only one investigation there is no wholly

independent source through which the officers would have discovered the drugs. That, however,

confuses the inevitable discovery doctrine with the independent source doctrine. In contrast, the

independent source doctrine allows “admission of evidence that has been discovered by means

wholly independent of any constitutional violation.” Nix, 467 U.S. at 443. The requirements for

the inevitable discovery doctrine are met in this case, so even if law enforcement’s actions

exceeded the scope of the warrant or their actions were constitutionally unreasonable, the district

court correctly found that the drugs were admissible because the inevitable discovery doctrine

applied.

         B. Banks’s Sentencing Claim

         The “clearly erroneous standard applies to a district court’s determination of the quantity

of drugs attributable to a defendant for sentencing purposes.” United States v. Mahaffey, 53 F.3d



                                               - 11 -
Case Nos. 16-1605/1623, United States v. Banks et al.


128, 131 (6th Cir. 1995). A court’s approximation of the amount of drugs involved in a

particular case is not clearly erroneous if supported by “competent evidence in the record.” Id. at

132 (internal quotation marks omitted). The commentary to the sentencing guidelines allows the

district court to “approximate the quantity of the controlled substance” where the amount seized

does not reflect the scale of the offense. U.S.S.G. 2D1.1, cmt. (n.5).

       The district court’s finding is not clearly erroneous because the record supports the

conclusion that the money found on Banks was a result of drug trafficking. The district court

detailed the evidence that supports this finding, including that (1) Banks had lost his job at least

two months prior to his arrest, (2) he told a probation officer that he resorted to drug trafficking

because he needed money, (3) police found a loaded gun and a digital scale in the Suburban,

which are tools of drug traffickers, (4) 8.23 grams of cocaine base and 1.97 grams of heroin were

seized from Banks’s person, and (5) the cash was split by denomination, which is also consistent

with narcotics activity. Competent evidence in the record supports the district court’s finding, so

we find that it is not clearly erroneous.

       C. Conley’s Challenge to his Role Enhancement

       We review a district court’s factual findings in support of its decision to impose a role

enhancement under U.S.S.G. § 3B1.1 for clear error and defer to its legal conclusions. United

States v. Washington, 715 F.3d 975, 983 (6th Cir. 2013). “To qualify for an adjustment under

[U.S.S.G. § 3B1.1], the defendant must have been the organizer, leader, manager, or supervisor

of one or more other participants.” U.S.S.G. § 3B1.1, cmt. (n.2). The court should consider “the

exercise of decision making authority, the nature of participation in the commission of the

offense, the recruitment of accomplices, . . . and the degree of control and authority exercised

over others.” U.S.S.G. § 3B1.1, cmt. (n.4).



                                               - 12 -
Case Nos. 16-1605/1623, United States v. Banks et al.


       Conley does not dispute any of the facts in his plea agreement or PSR but argues they are

legally insufficient to find that the enhancement applies. We disagree. The undisputed facts

support the district court’s decision to impose a role enhancement on Conley. At sentencing,

when the district court overruled Conley’s objection to the enhancement, it pointed out that

neither Green nor Preston had almost any criminal history, and found that Conley recruited them

to the drug dealing operation. The PSR also indicates that Conley exercised at least some

supervisory capacity over Green and Preston because they would complete drug sales on his

behalf. The district court’s factual finding that Conley recruited Preston and Green is not clearly

erroneous.   Also, his recruitment of Green and Preston as well as having at least some

supervisory capacity over them provides adequate support for the role enhancement, especially

under the deferential standard of review.

                                      III. CONCLUSION

       For the aforementioned reasons, we affirm the judgment of the district court.




                                              - 13 -